United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 2, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50636
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RODNEY LEROY BOYD,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. 3:04-CR-24-ALL-DB
                          --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodney Leroy Boyd pleaded guilty before a magistrate judge

to possession with intent to distribute 1,000 or more kilograms

of a mixture or substance containing a detectable amount of

marijuana.     The district court accepted his guilty plea and

sentenced him to 121 months of imprisonment, five years of

supervised release, and a $100 special assessment.

     Boyd argues that his guilty plea was not knowing and

voluntary because the magistrate judge did not properly inform


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50636
                                -2-

him at the plea hearing of his rights to present evidence and to

testify on his own behalf, and thus he was not fully aware of his

right to present a defense.    He contends that his lack of

knowledge of his right to present a defense was evidenced by his

hesitation upon being asked by the magistrate judge at the plea

hearing whether his plea was voluntary and by his assertion of a

duress defense at sentencing.

     Under FED. R. CRIM. P. 11(b)(1)(E), the court must inform a

defendant that he has the right at trial to testify and present

evidence.   Although the magistrate judge did not inform Boyd that

he was waiving these specific rights, the admonishment was

implicit in the magistrate judge’s discussion of the other rights

being waived by Boyd.   See United States v. Bachynsky, 949 F.2d

722, 725-26 (5th Cir. 1991).    Furthermore, Boyd’s request to

speak to counsel before answering that his plea was voluntary

merely suggests that his answer was informed, and neither Boyd

nor his counsel made any request to withdraw his guilty plea or

questioned the guilty plea’s voluntariness after Boyd asserted at

sentencing that he had committed the offense under duress.

     Accordingly, there is no indication in the record that there

was a reasonable probability that, but for the magistrate judge’s

failure to inform Boyd of this right to present evidence and

testify at trial, Boyd would not have entered a guilty plea.     See

United States v. Dominguez Benitez, 124 S. Ct. 2333, 2340 (2004).

Any error by the magistrate judge did not affect Boyd’s
                          No. 04-50636
                               -3-

substantial rights, and thus there is no plain error.   See United

States v. Vonn, 535 U.S. 55, 59 (2002).

     AFFIRMED.